Citation Nr: 0033354	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-09 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for ischemic heart 
disease as a residual of beriberi, currently evaluated as 60 
percent disabling.

2.  Entitlement to an increased evaluation for a bulbar 
deformity of the duodenum with an active ulcer crater, 
secondary to peptic ulcer disease, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased evaluation for the residuals 
of a shrapnel wound to the right leg with a retained metallic 
foreign body in the right fibula with inactive chronic 
osteomyelitis/periostitis and post-traumatic osteoarthritis 
of the right knee, currently evaluated as 10 percent 
disabling.






ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty in World War II.  He was a 
prisoner of war (POW) of the Japanese Government from May to 
August 1942.

This matter is currently before the Board of Veterans, 
Appeals (Board) on appeal from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO). 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2000).

In June 1998, the RO addressed six of the veteran's claims.  
In a February 1999 notice of disagreement, the veteran 
disputed three of these decisions.  These three issues are 
addressed above.  In the February 1999 notice of 
disagreement, the veteran may have raised the issue of an 
earlier effective date (EED), however, this is not clear.  
The issue of an EED was addressed by the RO in a July 2000 
Supplemental Statement of the Case.  As the veteran has not 
filed a notice of disagreement to this new claim and did not 
raise this issue in his May 1999 substantive appeal, the 
claim of EED is not before the Board at this time.   

The veteran has raised an additional claim.  In a July 2000 
rating action, the RO granted the veteran a total rating due 
to his service connected disabilities.  The July 2000 rating 
decision has not been appealed by the veteran and is not 
before the Board at this time, even assuming there is any 
matter relating to the total rating claim still in dispute.  
In light of the U.S. Court of Appeals for Veterans Claims 
(Court) decision in AB v. Brown, 6 Vet. App. 35 (1993), the 
Board must proceed with the adjudication of the claims 
certified above unless the veteran withdraws these claims 
under 38 C.F.R. § 20.204(c) (2000).


REMAND

The VA examinations of April 1999 do not answer those 
questions required by Court and recent changes in VA 
regulation.  Regarding the claim of entitlement to an 
increased evaluation for ischemic heart disease as a residual 
of beriberi, during the pendency of this appeal the criteria 
for evaluating cardiovascular disabilities were changed.  The 
new regulations became effective on January 12, 1998.  See 62 
Fed. Reg. 65207 (1997).  When a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  Accordingly, the 
Board must consider whether the veteran is entitled to a 
disability rating in excess of 60 percent under both the old 
and new criteria.  

When the criteria for evaluation of disabilities of the 
cardiovascular system were revised effective January 12, 
1998, supplementary information was published in the Federal 
Register that included the following:

We have ... revised the criteria to 
incorporate objective measurements of the 
level of physical activity, expressed in 
METs (metabolic equivalents), at which 
cardiac symptoms develop. ... [M]ultiples 
of resting oxygen consumption (or METs) 
are used to calculate the energy cost of 
physical activity. ... We have revised 
the criteria to assign a 30-percent 
evaluation if a workload of greater than 
5 METs but not greater than 7 METs 
produces symptoms.  Activities that fall 
into this range include slow stair 
climbing, gardening, shoveling light 
earth, skating, bicycling at a speed of 
nine to ten miles per hour, carpentry, 
and swimming. ... METs are measured by 
means of a treadmill exercise test, which 
is the most widely used test for 
diagnosing coronary artery disease and 
for assessing the ability of the coronary 
circulation to deliver oxygen according 
to the metabolic needs of the myocardium.  
Administering a treadmill exercise test 
may not be feasible in some instances, 
however, because of a medical 
contraindication, such as unstable angina 
with pain at rest, advanced 
atrioventricular block, or uncontrolled 
hypertension.  We have, therefore, 
provided objective alternative evaluation 
criteria, such as cardiac hypertrophy or 
dilatation, decreased left ventricular 
ejection fraction, and congestive heart 
failure, for use in those cases.  We have 
also indicated that when a treadmill test 
cannot be done for medical reasons, the 
examiner's estimation of the level of 
activity, expressed in METs and supported 
by examples of specific activities, such 
as slow stair climbing or shoveling snow 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope, is acceptable.

62 Fed. Reg. 65207, 65210-65211 (1997) (citations omitted); 
see also 38 C.F.R. § 4.104 (2000).

In light of the mandates of the rating criteria, the Board 
concludes that the current examination is inadequate for 
rating purposes and therefore the Board has no choice but the 
return the claim to obtain the necessary medical findings.  
38 C.F.R. § 4.2 (2000).

With regard to the claim of entitlement to an increased 
evaluation for the residuals of a shrapnel wound to the right 
leg with a retained metallic foreign body in the right fibula 
with inactive chronic osteomyelitis/periostitis and post-
traumatic osteoarthritis of the right knee, the medical 
reports of record do not definitively resolve the question of 
whether the penetrating wound involved ligaments, tendons or 
possibly muscles, including specifically any muscle groups.  
See 38 C.F.R. §  4.7 (2000).  Because a precise 
identification of the nature of the underlying injury or 
injuries has a fundamental effect on the rating of the 
service-connected disability, the Board finds that further 
medical development is essential.  See also DeLuca v. Brown, 
8 Vet. App. 202, 205-6 (1995).  The Board also believes that 
additional information is required regarding the service 
connected bulbar deformity with an active ulcer for similar 
reasons.

In view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The veteran should be asked to 
indicate whether he wishes to proceed 
with the current claims before the Board 
at this time.  Any response from the 
veteran should be in writing.  If no 
response is received, the RO should 
proceed with the adjudication of the 
veteran's claims before the Board at this 
time.     

2.  If warranted, the RO should request 
the veteran to identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claims.  After securing 
any necessary authorization with the 
veteran, the RO should attempt to obtain 
copies of those treatment records 
identified by the veteran which have not 
been previously secured.  The veteran has 
the right to submit additional evidence 
and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  If warranted, the veteran should be 
scheduled for a VA heart evaluation.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
review the claims file, examine the 
veteran and provide findings that take 
into account the former and revised 
provision of the rating schedule.  If 
medically feasible, the veteran should be 
afforded an exercise stress test.  The 
level of METs that results in dyspnea, 
fatigue, angina, dizziness, or syncope 
should be reported.  If the level of METs 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope cannot be reported 
for medical reasons, then the examiner 
must so state and must give an estimation 
of the level of activity (expressed in 
METs and supported by specific examples, 
such as slow stair climbing, or shoveling 
snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope.

4.  The RO should arrange for a VA 
examination to determine the nature, 
extent and severity of the veteran's 
service-connected residuals of a shrapnel 
wound to the right leg with a retained 
metallic foreign body in the right fibula 
with inactive chronic 
osteomyelitis/periostitis and post-
traumatic osteoarthritis of the right 
knee.  The examiner in conjunction with 
the examination must review the claims 
folder or the pertinent medical records 
contained therein.  The examiner should 
record pertinent medical complaints, 
symptoms, clinical findings and comment 
on the functional limitation, if any, 
caused by the veteran's service connected 
disability.  Following the examination 
and a review of the record, the examiner 
should provide explicit responses to the 
following questions:

(a)  What are the manifestations of the 
service-connected right knee and leg 
disabilities due to the shrapnel wound?  
In addressing this question, it is 
essential that the examiner correlate the 
current findings with the records 
demonstrating the nature of the initial 
injury and that the examiner specifically 
indicate what was the nature of the 
injury or injuries to underlying 
structures the wound caused.  The 
examiner should expressly indicate 
whether the wound involved injury to the 
bones, the nerves, or the ligaments or 
tendons of the knee or thigh, and whether 
the wound actually caused muscle damage.  
If there was injury to a muscle or 
muscles, the examiner should indicate the 
severity of that injury.  If it is not 
feasible to indicate definitely what was 
the nature and severity of any injury to 
the underlying structures, the examiner 
should indicate the degree of medical 
probability of the nature and severity of 
any underlying injury.  If it is simply 
impossible to state what was the nature 
and severity of any underlying injury, 
the examiner should so indicate. 

(b)  Does the veteran have complaints of pain 
that he attributes to his service-connected 
disability?  If so, the examiner must 
specifically comment on the presence or 
absence of any objective manifestation that 
would demonstrate functional impairment due 
to pain attributable to the disability, such 
as pain on movement, swelling, deformity or 
atrophy of disuse or any other objective 
finding that supports or does not support the 
level of subjective complaints.  

(c)  Does the veteran have incoordination or 
an impaired ability to execute skilled 
movements smoothly because of this service-
connected disability?  If so, the examiner 
should comment on the severity of his 
incoordination and the effect incoordination 
has on his ability to function.

5.  The RO should arrange for a VA 
examination to determine the current 
nature and extent of the service-
connected bulbar deformity of the 
duodenum with an active ulcer crater 
secondary to a peptic ulcer disease.  The 
claims folder or the pertinent medical 
records contained therein, including a 
copy the Board's remand and all 
evaluations and treatment reports 
regarding the veteran's ulcer, must be 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be performed.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, caused by the service-connected 
ulcer.  The examiner should provide 
explicit responses to the following 
questions:

(a)  Does the veteran now have an active 
ulcer? 

(b)  Based on a review of the veteran's 
treatment records, history elicited from 
the veteran, and current examination 
findings, how frequently does the veteran 
have severe, moderate or mild 
manifestations associated with his ulcer?  
What is the nature and extent of those 
difficulties, if any?

6.  Following completion of the 
foregoing, the RO should then review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented. 

7.  The readjudication of the claim 
regarding the right knee and leg must be 
within the analytical framework provided 
by the Court in DeLuca, 8 Vet. App. at 
205-6 (1995) and it must consider 
alternative diagnostic criteria, other 
than that provided under Diagnostic Code 
5260.  The RO should consider the 
applicability of the Court's decision in 
Esteban v. Brown, 6 Vet. App. 259 (1994), 
with respect to the veteran's entitlement 
to separate ratings for the arthritis of 
the knee and for an evaluation under 
38 C.F.R. § 4.73 (2000).  Should the RO 
find that the knee disability involves 
instability or limitation of motion, a 
determination of whether a separate 
rating is in order for this condition 
should be made within the analytical 
framework provided by the VA General 
Counsel's holding in VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



